Citation Nr: 1228100	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2012, the Veteran testified during a Board video conference hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his current obstructive sleep apnea has been permanently aggravated by his service-connected Bell's palsy.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The version of 38 C.F.R. § 3.310 applicable to the instant claim provides that

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

38 C.F.R. § 3.310(b) (2011).

The record shows that the Veteran was afforded a VA examination in October 2011, at which time he clarified that he was not claiming that his sleep apnea had been the result of Bell's palsy, but rather, that the condition had been permanently aggravated by the service-connected disability.  The examiner noted that the symptoms of the Veteran's Bell's palsy (bilateral facial weakness) reduced the effectiveness of the Veteran's sleep apnea treatment.  The examiner concluded that this was at least as likely as not because the Veteran's facial weakness did not allow for full closure of the mouth and due to the reduced effectiveness of treatment.  

Unfortunately, the examiner did not address the baseline level of severity of the sleep apnea, established by medical evidence created before the onset of aggravation of the condition, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the Board concludes that a remand is necessary to obtain another opinion as to whether the condition was actually aggravated by his service-connected Bell's palsy.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who performed the October 2011 VA examination (only if he is available).  The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected Bell's palsy.  The examiner must determine the baseline and current level of severity of the sleep apnea, by reference to VA's Schedule for Rating Disabilities (38 CFR part 4).  All opinions expressed must be accompanied by a complete rationale.  

2.  If the clinician who performed the October 2011 examination is not available, the Veteran should be scheduled for another examination.  After a complete review of the claims folder, including the October 2011 VA examination report, as well as physical examination of the Veteran, the examiner must provide an opinion with regard to the question stated in paragraph 1.  The claims folder must be provided to the examiner in connection with the examination.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's sleep apnea symptomatology and treatment and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  Thereafter, the RO/AMC should insure that the examination report is responsive to the question at issue.  The issue on appeal should then be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

